             Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 1 of 16

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)                         USDC SDNY
bscully@ipcounselors.com                          DOCUMENT
Danielle S. Yamali (DY 4228)                      ELECTRONICALLY FILED
dfutterman@ipcounselors.com                       DOC #:
EPSTEIN DRANGEL LLP                               DATE FILED: 11/5/2019
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Shenzhen Smoore Technology Ltd.

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 SHENZHEN SMOORE TECHNOLOGY LTD.,
                                                   Civil Case No.: 19-cv-9895 (VEC)
 Plaintiff

 v.

 AXXXXXXXX, ABC1205, ABC369369, ABO33,
                                                         _____________
 AIRMEN_LI,    AIRPORDS,    ALICEECIG,                   [PROPOSED]
 ANDECIG, ASPIREAGENT, ASPIREBUY,                  PRELIMINARY INJUNCTION
 ASPIRESALE, ATHLETICBUY, BEAUTEOUS,                        ORDER
 BEAUTY1668, BEIJING-2008, BETTY02,
 BIGSTORESZ,      BMITHRW,       BUYUP,
 CHEAPEZY, CHENLIN1227, CHINA_VAPE,
 CHINABUYECIGS, CHINACOIL, CHINA-
 DVD, CHINAVAPEFACTORY, CIGSTORE,
 CLOUDY_VAPOR, CN_LEE, COSYWELL,
 CYCSUPPLY,       DHTE,      DIARYMM,
 DORA68689,    DRCANN,     DVD_STORE,
 EBLTECH,                 ECIGARETTE_,
 ECIGFACTORY668,     ECOMING,     ECTY,
 EFFIETVAPOR,     EGATE1,     EGOTIME,
 ELECTRONICSBEST,             EMAKER,
 ENJOYING_DHGATE,              ESTAKE,
 FANPUERKJY, FEMK, FLYDREAM, FMJ8899,
 FT_VAPE,     GARDEN,    GHOST_RIDER,
 GRABERN, GREENKANGDA, HANDSPINER,
 HANDSPINNER_, HAYI, HEMPSUPPLIER,
 HOTINGVAPE, HOTSALEOUTLET, ICARS,
 IHAPPYU, IHEALTH, INDIO, IVOPOR01,
       Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 2 of 16

JACK2019A, JASON_WENG, JATERL2012,
JESSUP, JIANGJUNJIE1, JIEQ, KATHERINE,
KEVIN03, LADYGAGAADCC, LANVAPOR,
LIFE_STYLES, LIKE2018, LIUXI19880510,
MAKEUP_USA,           MARKWAHLBERG,
MIAOUTLET,         MSYI,       MYGHD,
NONGDONGBO,                 PASSTORE1,
PHOEBE_ECIG,      PLAYER,      PLOYER,
POSTORE, QIANHJ, QINGCHENG_SHOP,
QUALITYECIG,           QUALITYSELLER,
ROMANDY89, SAKOYVAPING, SEEKGUY,
SEEKGUY_ECIG,         SEEKGUY_VAPOR,
SEEKGUY01,     SHENZHEN7,       SIBYLE,
SMART3C_CHINA,         SMARTLIFETECH,
SMARTLIFETECHTOY,            SMOK_KIT,
SMOKEHOUSE,              SMOKETECH88,
SMOKINGMAN,         SMOKTECHWORLD,
SMOKVIP, SOLARS, SUNM, SUPERSUPER,
SZALONE1,     SZGARDEN,       SZGATE2,
SZJUDE1, SZKEJI, SZKINGFLY, SZPARTY,
SZVAPE1,      SZVAPE168,       TAILING,
THCFACTORY, TINKERBELL, TOPVAPE168,
TRUMEN,      TTDRESS,       UNBROKEN,
UVAPING,     VAPEGATE8,       VAPES113,
VAPESGATE, VAPESOONTECH, VAPEXIA,
VAPOR168, VAPORECIG2, VAPORECIG3,
VAPORECIG5, VAPOREX, VAPORSKYPE,
VAPORTHING, VERA22, VIBES, VICK008,
WHOLESALE_CHINA,
WHOLESALECHINAECIGS,            YOUYI2,
YOUYI3, YSMELECTRONICS, YUNKANG138
and YY3CGOODS,

Defendants
  Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 3 of 16

                             GLOSSARY

Term                 Definition
Plaintiff or         Shenzhen Smoore Technology Ltd.
Smoore
Defendants           a253481482, abc1205, abc369369, abo33, airmen_li,
                     Airpords, aliceecig, andecig, Aspireagent, aspirebuy,
                     aspiresale, athleticbuy, beauteous, beauty1668, beijing-
                     2008, betty02, bigstoresz, bmithrw, buyup, cheapezy,
                     chenlin1227, china_vape, chinabuyecigs, chinacoil,
                     china-dvd, Chinavapefactory, Cigstore, cloudy_vapor,
                     cn_lee, cosywell, cycsupply, dhte, diarymm, dora68689,
                     drcann, dvd_store, Ebltech, ecigarette_, Ecigfactory668,
                     ecoming,       ecty,   effietvapor,    egate1,     egotime,
                     electronicsbest, emaker, enjoying_dhgate, estake,
                     fanpuerkjy, femk, flydream, Fmj8899, Ft_vape, Garden,
                     ghost_rider,      grabern,    greenkangda,     handspiner,
                     handspinner_, hayi, hempsupplier, Hotingvape,
                     hotsaleoutlet, icars, ihappyu, ihealth, Indio, ivopor01,
                     jack2019a, jason_weng, Jaterl2012, jessup, jiangjunjie1,
                     jieq, Katherine, kevin03, ladygagaadcc, lanvapor,
                     life_styles, like2018, liuxi19880510, Makeup_usa,
                     Markwahlberg, miaoutlet, msyi, myghd, nongdongbo,
                     passtore1, phoebe_ecig, player, ployer, postore, qianhj,
                     qingcheng_shop, qualityecig, qualityseller, romandy89,
                     sakoyvaping, Seekguy, Seekguy_ecig, Seekguy_vapor,
                     Seekguy01,        shenzhen7,     sibyle,   smart3c_china,
                     smartlifetech, smartlifetechtoy, smok_kit, smokehouse,
                     Smoketech88, smokingman, smoktechworld, smokvip,
                     solars, sunm, supersuper, szalone1, szgarden, szgate2,
                     szjude1, szkeji, szkingfly, szparty, szvape1, szvape168,
                     tailing, thcfactory, tinkerbell, topvape168, trumen,
                     ttdress, unbroken, uvaping, vapegate8, Vapes113,
                     vapesgate,       vapesoontech,      vapexia,     vapor168,
                     vaporecig2,       vaporecig3,     vaporecig5,     Vaporex,
                     vaporskype, vaporthing, Vera22, vibes, vick008,
                     wholesale_china, wholesalechinaecigs, youyi2, youyi3,
                     ysmelectronics, yunkang138 and yy3cgoods
DHgate               Dunhuang Group d/b/a DHgate.com, an online
                     marketplace and e-commerce platform which allows
                     manufacturers, wholesalers and other third-party
                     merchants, like Defendants, to advertise, distribute, offer
                     for sale, sell and ship their wholesale and retail products
                     originating from China directly to consumers worldwide
                     and specifically to consumers residing in the U.S.,
                     including New York
Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiff
NAL                  New Alchemy Limited, a company that provides
                     intellectual property infringement research services, to
                                   i
  Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 4 of 16

                       investigate and research manufacturers, wholesalers,
                       retailers and/or other merchants offering for sale and/or
                       selling counterfeit products on online marketplace
                       platforms
New York Addresses     20 Cooper Square, New York, New York 10003;
                       105 Avenue B, Apt 4B, New York, New York 10009;
                       244 Madison Ave, Suite 411, New York, New York
                       10016; 944 Havemeyer Ave, Bronx, New York 10473
Complaint              Plaintiff’s Complaint filed on October 25, 2019
Application            Plaintiff’s Ex Parte Application for: 1) a temporary
                       restraining order; 2) an order restraining Merchant
                       Storefronts (as defined infra) and Defendants’ Assets (as
                       defined infra) with the Financial Institutions (as defined
                       infra); 3) an order to show cause why a preliminary
                       injunction should not issue; 4) an order authorizing
                       bifurcated and alternative service and 5) an order
                       authorizing expedited discovery filed on October 25,
                       2019
Zhu Dec.               Declaration of Derek Zhu in Support of Plaintiff’s
                       Application
Arnaiz Dec.            Declaration of Jessica Arnaiz in Support of Plaintiff’s
                       Application
Yamali Dec.            Declaration of Danielle S. Yamali in Support of
                       Plaintiff’s Application
Smoore Brands          Smoore owns and operates numerous electronic cigarette
                       brands, including CCELL and VAPORESSO
CCELL Products         Electronic cigarette products including cartridges,
                       atomizers, batteries, disposables and related accessories
                       promoted and sold through the CCELL brand
VAPORESSO              Electronic cigarettes including vape mods, kits, tanks,
Products               coils and related accessories promoted and sold through
                       the VAPORESSO brand
Smoore Products        CCELL Products and VAPORESSO Products
CCELL Marks            U.S. Trademark Registrations Nos.: 5,633,060 for
                       “CCELL” for goods in Class 34; 5,462,670 for “CCELL”
                       for goods in Class 9; and 5,435,824 for “                ”
                       for goods in Class 34
VAPORESSO              U.S. Trademark Registration No. 4,920,266 for “
Registration                            ” for goods in Classes 9, 34 and 35
VAPORESSO              U.S. Trademark Serial Application No. 88/603,037 for
Application            “VAPORESSO” for a variety of goods in Class 34
VAPORESSO Marks        The marks covered by the VAPORESSO Registration
                       and VAPORESSO Application
Smoore Marks           CCELL Marks and VAPORESSO Marks
CCELL Website          www.ccell.com
VAPORESSO Website      www.vaporesso.com
Counterfeit Products   Products bearing or used in connection with one or more
                       of the Smoore Marks, and/or products in packaging
                                     ii
  Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 5 of 16

                       and/or containing labels and/or hang tags bearing one or
                       more of the Smoore Marks, and/or bearing or used in
                       connection with marks that are confusingly similar to the
                       Smoore Marks and/or products that are identical or
                       confusingly similar to one or more of the Smoore
                       Products
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with online
                       marketplace platforms such as DHgate, as well as any
                       and all as yet undiscovered accounts with additional
                       online marketplace platforms held by or associated with
                       Defendants, their respective officers, employees, agents,
                       servants and all persons in active concert or participation
                       with any of them
Merchant Storefronts   Any and all User Accounts through which Defendants,
                       their respective officers, employees, agents, servants and
                       all persons in active concert or participation with any of
                       them operate storefronts to manufacture, import, export,
                       advertise, market, promote, distribute, display, offer for
                       sale, sell and/or otherwise deal in Counterfeit Products,
                       which are held by or associated with Defendants, their
                       respective officers, employees, agents, servants and all
                       persons in active concert or participation with any of
                       them
Defendants’ Assets     Any and all money, securities or other property or assets
                       of Defendants (whether said assets are located in the U.S.
                       or abroad)
Defendants’ Financial Any and all financial accounts associated with or utilized
Accounts               by any Defendants or any Defendants’ User Accounts or
                       Merchant Storefront(s) (whether said account is located
                       in the U.S. or abroad)
Financial Institutions Any and all banks, financial institutions, credit card
                       companies and payment processing agencies, such as
                       DHgate (e.g., DHpay.com), PayPal Inc. (“PayPal”),
                       Payoneer Inc. (“Payoneer”) and PingPong Global
                       Solutions, Inc. (“PingPong”) and other companies or
                       agencies that engage in the processing or transfer of
                       money and/or real or personal property of Defendants
Third Party Service Online platforms, including, without limitation, those
Providers              owned and operated, directly or indirectly by DHgate, as
                       well as any and all as yet undiscovered online
                       marketplace platforms and/or entities through which
                       Defendants, their respective officers, employees, agents,
                       servants and all persons in active concert or participation
                       with any of them manufacture, import, export, advertise,
                       market, promote, distribute, offer for sale, sell and/or
                       otherwise deal in Counterfeit Products which are
                       hereinafter identified as a result of any order entered in
                       this action, or otherwise
                                        iii
         Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 6 of 16



       WHERAS, Plaintiff having moved ex parte on October 25, 2019 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff’s Application on October 25,

2019 which ordered Defendants to appear on November 4, 2019 at 2:00 p.m. to show cause why

a preliminary injunction should not issue (“Show Cause Hearing”);

       WHEREAS on October 28, 2019, Plaintiff filed a letter requesting that the Court modify

the briefing schedule in the TRO;

       WHEREAS, on October 29, 2019, the Court entered an Order granting Plaintiff’s request

to modify the briefing schedule in the TRO (“October 29, 2019 Order”);

       WHEREAS, on October 30, 2019, the Court entered an Order adjourning the Show Cause

Hearing to November 4, 2019 at 5:00 p.m. and directing Plaintiff to serve the October 30, 2019

Order on Defendants no later than November 1, 2019 (“October 30, 2019 Order”);

       WHEREAS, on October 31, 2019, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO, October 29, 2019 Order, October

30, 2019 Order and all papers filed in support of the Application on each and every Defendant

except Defendants andecig, Aspireagent, aspirebuy, aspiresale, beauty1668, china-dvd,

Chinavapefactory, hotsaleoutlet, ihealth and szalone1;

       WHEREAS, on November 1, 2019, pursuant to the alternative methods of service

authorized by the TRO, Plaintiff served the Summons, Complaint, TRO, October 29, 2019 Order,




                                                1
           Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 7 of 16



October 30, 2019 Order and all papers filed in support of the Application on Defendants andecig,

beauty1668, china-dvd, Chinavapefactory, szalone1;

         WHEREAS, on November 4, 2019 at 5:00 p.m., Plaintiff appeared at the Show Cause

Hearing, however, no Defendants appeared. 1

                                                           ORDER

    1. The injunctive relief previously granted in the TRO shall remain in place through the

         pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

         Procedure 65 and Section 34 of the Lanham Act.

         a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

             the following acts or omissions pending the final hearing and determination of this

             action or until further order of the Court:

                   i. manufacturing, importing, exporting, advertising, marketing, promoting,

                       distributing, displaying, offering for sale, selling and/or otherwise dealing in

                       Counterfeit Products or any other products bearing the Smoore Marks and/or

                       marks that are confusingly similar to, identical to and constitute a counterfeiting

                       and/or infringement of the Smoore Marks;

                  ii. directly or indirectly infringing in any manner any of Plaintiff’s Smoore Marks;

                 iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

                       Smoore Marks to identify any goods or services not authorized by Plaintiff;

                 iv. using any of Plaintiff’s Smoore Marks or any other marks that are confusingly

                       similar to the Smoore Marks on or in connection with Defendants’

                       manufacturing, importing, exporting, advertising, marketing, promoting,


1
 Once this matter is unsealed, Plaintiff will file voluntary Notices of Dismissal for Defendants Aspireagent, aspirebuy,
aspiresale, hotsaleoutlet and ihealth.

                                                           2
Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 8 of 16



       distributing, displaying, offering for sale, selling and/or otherwise dealing in

       Counterfeit Products;

    v. using any false designation of origin or false description, or engaging in any

       action which is likely to cause confusion, cause mistake and/or to deceive

       members of the trade and/or the public as to the affiliation, connection or

       association of any product manufactured, imported, exported, advertised,

       marketed, promoted, distributed, displayed, offered for sale or sold by

       Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

       any product manufactured, imported, exported, advertised, marketed,

       promoted, distributed, displayed, offered for sale or sold by Defendants and

       Defendants’ commercial activities and Plaintiff;

   vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

       disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

       computer files, data, business records, documents or any other records or

       evidence relating to their User Accounts, Merchant Storefronts or Defendants’

       Assets and the manufacture, importation, exportation, advertising, marketing,

       promotion, distribution, display, offering for sale and/or sale of Counterfeit

       Products;

   vii. effecting assignments or transfers, forming new entities or associations, or

       creating and/or utilizing any other platform, User Account, Merchant Storefront

       or any other means of importation, exportation, advertising, marketing,

       promotion, distribution, display, offering for sale and/or sale of Counterfeit

       Products for the purposes of circumventing or otherwise avoiding the



                                      3
  Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 9 of 16



            prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants’ Assets from or to Defendants’ Financial Accounts until

            further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants’ User

            Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

            importation, exportation, advertising, marketing, promotion, distribution,

            display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:



                                             4
     Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 10 of 16



           i. providing services to Defendants, Defendants’ User Accounts and Defendants’

               Merchant Storefronts, including, without limitation, continued operation of

               Defendants’ User Accounts and Merchant Storefronts insofar as they are

               connected to the Counterfeit Products;

           ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

               disposing of and/or dealing with any computer files, data, business records,

               documents or any other records or evidence relating to the Defendants’ User

               Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

               importation, exportation, advertising, marketing, promotion, distribution,

               display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.



                                              5
     Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 11 of 16



3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

          Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

          and Eastern Districts of New York and Defendants who are served with this Order shall

          provide written responses under oath to such interrogatories within fourteen (14) days

          of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

          34 of the Federal Rules of Civil Procedure and Defendants who are served with this

          Order, their respective officers, employees, agents, servants and attorneys and all

          persons in active concert or participation with any of them who receive actual notice of

          this Order shall produce all documents responsive to such requests within fourteen (14)

          days of service to Plaintiff’s counsel.

   c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

          who receive service of this Order shall provide Plaintiff’s counsel with all documents

          and records in their possession, custody or control (whether located in the U.S. or

          abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

          Merchant Storefronts, including, but not limited to, documents and records relating to:

      i.      account numbers;

     ii.      current account balances;

    iii.      any and all identifying information for Defendants and Defendants' User Accounts,

              including names, addresses and contact information;

    iv.       any and all account opening documents and records, including, but not limited to,



                                                6
  Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 12 of 16



        account applications, signature cards, identification documents, and if a business

        entity, any and all business documents provided for the opening of each and every

        of Defendants’ Financial Accounts;

  v.    any and all deposits and withdrawal during the previous year from each and every

        of Defendants’ Financial Accounts and any and all supporting documentation,

        including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

        account statements;

 vi.    any and all wire transfers into each and every of Defendants’ Financial Accounts

        during the previous year, including, but not limited to, documents sufficient to show

        the identity of the destination of the transferred funds, the identity of the

        beneficiary’s bank and the beneficiary’s account number;

vii.    any and all User Accounts and account details, including, without limitation,

        identifying information and account numbers for any and all User Accounts that

        Defendants have ever had and/or currently maintain;

viii.   the identities, location and contact information, including any and all e-mail

        addresses, of Defendants, their respective officers, employees, agents, servants and

        all persons in active concert or participation with any of them;

 ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

        for accepting payment and any and all financial information, including, but not

        limited to, information associated with Defendants’ User Accounts, a full

        accounting of Defendants’ sales history and listing history under such accounts,

        and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

        and



                                          7
         Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 13 of 16



         x.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing one or more of the Smoore Marks and/or

                  marks that are confusingly similar to, identical to and constitute a counterfeiting

                  and/or infringement of the Smoore Marks.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

   Defendants’ Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants’ Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;

         ii.      the identities, location and contact information, including any and all e-mail

                  addresses of Defendants;

        iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants’ User Accounts and

                  Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

                  and listing history under such accounts and Defendants’ Financial Accounts with




                                                   8
      Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 14 of 16



               any and all Financial Institutions associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts; and

      iv.      Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing the Smoore Marks and/or marks that are

               confusingly similar to, identical to and constitute an infringement of the Smoore

               Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

     on, and shall be deemed effective as to Defendants if it is completed by one of the following

     means:

a)          delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or

            (ii) a link to a secure website (including NutStore, a large mail link created through

            Rmail.com and via website publication through a specific page dedicated to this

            Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be

            able to download PDF copies of this Order together with the Summons and Complaint,

            and all papers filed in support of Plaintiff’s Application seeking this Order to

            Defendants’ e-mail addresses to be determined after having been identified pursuant to

            Paragraph V(C); or

b)          delivery of a message to such Defendants through the same means that Plaintiff’s

            agents have previously communicated with Defendants, namely the system for

            communications established by the Third Party Service Providers on their respective

            platforms, notifying Defendants that an action has been filed against them in this Court

            and providing a link to a secure website (such as NutStore or a large mail link created



                                                 9
    Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 15 of 16



       through Rmail.com) where each Defendant will be able to download PDF copies of

       this Order together with the Summons and Complaint, and all papers filed in support

       of Plaintiff’s Application seeking this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means

   ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

   effective as to the Third Party Service Providers and Financial Institutions if it is completed

   by the following means:

              a) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website

                  where PayPal Inc. will be able to download a PDF copy of this Order via

                  electronic     mail      to        EE   Omaha       Legal      Specialist     at

                  EEOMALegalSpecialist@paypal.com;

              b) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website

                  where DHgate (including DHPay.com) will be able to download a PDF

                  copy of this Order via electronic mail to Ms. Emily Zhou, Intellectual

                  Property Management, Trust and Safety Department, DHgate at

                  zhouxu@dhgate.com;

              c) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website

                  where Payoneer Inc. will be able to download a PDF copy of this Order via

                  electronic mail to Payoneer Inc.’s Customer Service Management at

                  customerservicemanager@payoneer.com and Edward Tulin, counsel for

                  Payoneer Inc., at Edward.Tulin@skadden.com; and



                                                10
        Case 1:19-cv-09895-VEC Document 4 Filed 11/05/19 Page 16 of 16



                  d) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website

                      where PingPong Global Solutions Inc. will be able to download a PDF copy

                      of this Order via electronic mail to PingPong Global Solutions Inc.’s Legal

                      Department at xieqt@pingpongx.com and legal@pingpongx.com and

                      Matthew Ball, counsel for PingPong Global Solutions Inc., at

                      Matthew.Ball@khgates.com.

   7. Defendants are hereby given notice that they may be deemed to have actual notice of the

      terms of this Order and any act by them or anyone of them in violation of this Order may

      be considered and prosecuted as in contempt of this Court.

   8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

      of this case or until this Order is terminated.

   9. This Order shall remain in effect during the pendency of this action, or until further order

      of the Court.

   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

      the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.


SO ORDERED.

              4 day of ____________,
SIGNED this _____                            5:30 __.m.
                         November 2019, at _______ p
New York, New York

                                                        _________________________________
                                                        HON. VALERIE E. CAPRONI
                                                        UNITED STATES DISTRICT JUDGE




                                                11
